 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1585 
In the House of Representatives, U. S.,

November 30, 2010
 
RESOLUTION 
Honoring and recognizing the exemplary service and sacrifice of the 60th Air Mobility Wing, the 349th Air Mobility Wing, the 15th Expeditionary Mobility Task Force, and the 615th Contingency Response Wing civilians and families serving at Travis Air Force Base, California. 
 
 
Whereas the base originally named Fairfield-Suisun Army Air Base, the “Gateway to the Pacific”, was renamed Travis Air Force Base in 1951;  
Whereas Team Travis includes the 13,900 active duty, reservists, and civilians of the 60th Air Mobility Wing, the 349th Air Mobility Wing, the 15th Expeditionary Mobility Task Force, the 615th Contingency Response Wing, and their families;  
Whereas the 60th Air Mobility Wing, one of the Air Force’s largest air mobility organizations, significantly contributed to the defense of our Nation during World War II, the Korean War, the Vietnam War, the Persian Gulf War, and operations Enduring Freedom and Iraqi Freedom;  
Whereas, after the September 11, 2001, terrorist attacks, Team Travis played major roles in providing airlift, air refueling, and aero medical evacuation in support of Operations Enduring and Iraqi Freedom, flying 102,581 hours for Operation Iraqi Freedom and 70,940 hours for Operation Enduring Freedom;  
Whereas in January 2009, Travis aircrews from the 60th Air Mobility Wing and 349th Air Mobility Wing supported humanitarian aid operations in the Darfur region of Sudan;  
Whereas the 615th Contingency Response Wing, one of two Air Force Contingency Response Wings, facilitated airlift efforts from Rwanda in support of the Rwandan peacekeeping mission;  
Whereas, after a 7.0 magnitude earthquake struck Haiti on January 12, 2010, Team Travis conducted the first humanitarian airlift mission, providing search and rescue personnel, medical experts and supplies, and facilitated the delivery of more than 1,000,000 pounds of cargo during the duration of the Haitian Relief Effort; and  
Whereas the 60th Air Mobility Wing and Team Travis valiantly fulfill its motto of being “America’s First Choice”, for true global reach: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and recognizes the exemplary service and sacrifice of the 60th Air Mobility Wing, the 349th Air Mobility Wing, the 15th Expeditionary Mobility Task Force, and the 615th Contingency Response Wing civilians and families serving at Travis Air Force Base, California;  
(2)offers condolences to the families of the brave servicemembers of Team Travis who have lost their lives in defense of the United States; and  
(3)commends the actions of private citizens and organizations in the Travis Air Force Base community for their steadfast support of members of the United States Armed Forces and their families.  
 
Lorraine C. Miller,Clerk.
